MICHAEL DALY HAWKINS, Circuit Judge,
dissenting:
The approach of the majority ought to alarm any serious student of judicial restraint. It decides a controversy that does not exist, in favor of parties who have suffered no harm and turns on its head the notion that state and local laws of general and uniform application are entitled to substantial deference. Tossed aside in the process is a statutory provision that has been widely upheld — in the face of challenges far more firmly grounded in fact and law than this — by state supreme courts throughout our circuit. See Smith v. Fair Employment and Housing Comm’n, 12 Cal.4th 1143, 51 Cal.Rptr.2d 700, 913 P.2d 909 (1996), cert. denied, — U.S. -, 117 S.Ct. 2531, 138 L.Ed.2d 1031 (1997); Swanner v. Anchorage Equal Rights Comm’n, 874 P.2d 274 (Alaska), cert. denied, 513 U.S. 979, 115 S.Ct. 460, 130 L.Ed.2d 368 (1994).
Thomas & Baker seek a declaration that an Alaska statute and a companion Anchorage Ordinance are unconstitutional because they offend their religious belief that unmarried persons should not cohabitate. Thomas & Baker claim to have violated these laws in the past by refusing to rent to unmanned couples; yet they cannot provide the name of a single prospective tenant toned away for this reason. Until they filed this lawsuit, the principal agency responsible for enforcement of these measures had never even heard of them and for good reason: no one has ever filed a complaint about their rental practices. Thomas & Baker claim to be in “grave danger” of having these laws enforced against them, yet they can point to a grand total of two prosecutions in the more than twenty years since these measures have been on the books. The record is devoid of any suggestion that either Thomas or Baker has ever spoken out publicly about these laws, written a letter to any editor or even so much as shouted out in the dark of night about their impact on them.
Not only is there no reasonable threat of prosecution under these facts, Thomas & Baker have failed to show that the issues they raise are ripe for judicial decision. Ripeness is not a doctrine of convenience, something to be tossed aside when the merits of a ease seem attractive. It is a serious doctrine of restraint that tells us when we should keep our powder dry and our noses *719out of controversies not ready to be decided. Applied to the remarkably thin facts of this case, the doctrine would require these landlords to demonstrate how, on the record before us, there are adequate facts upon which we might conduct an effective review of their claim. Thomas & Baker simply have not met this burden.
In an effort to shore up this remarkably vacuous record, the majority elects to take judicial notice of a matter entirely outside the record of this appeal, an event in an Alaska administrative proceeding that, even though of public record while this matter was being briefed, was never mentioned by the parties seeking to take advantage of it until after this appeal was argued.1
Here, too, the majority simply ignores all prior teaching concerning restraint in such matters. Absent extraordinary circumstances, a reviewing court cannot supplement the record on appeal with material not before the district court. See Reebok Int’l, Ltd. v. Marnatech Enterprises, Inc., 970 F.2d 552, 556 n. 5 (9th Cir.1992); Barilla v. Ervin, 886 F.2d 1514, 1521 n. 7 (9th Cir.1989).
There are certainly occasions when it is entirely proper for an appellate court to “notice a doctrine or rule of law from such prior case and apply that principle under the theory of stare decisis.” M/V American Queen v. San Diego Marine Construction Corp., 708 F.2d 1483, 1491 (9th Cir.1983). It is equally appropriate to take judicial notice of a court’s “own records in other eases, as well as the records of an inferior court in other cases.” United States v. Wilson, 631 F.2d 118, 119-20 (9th Cir.1980); see also Zolg v. Kelly III, 841 F.2d 908, 911 n. 1 (9th Cir.1988) (judicial notice of earlier state court memorandum opinion setting forth facts and issues); Bryant v. Carleson, 444 F.2d 353, 357-58 (9th Cir.1971) (judicial notice of developments occurring in same case since taking of appeal). Nevertheless, “a court may not take judicial notice of proceedings or records in another cause so as to supply, without formal introduction of evidence, facts essential to support a contention in a cause then before it.” M/V American Queen, 708 F.2d at 1491.
Here the majority takes notice of an administrative complaint and answer filed with the Alaska State Commission For Human Right§ (“ASCHR”). Whatever these documents are, they are certainly not “generally known” nor are the allegations contained in them “capable of an accurate” and “ready determination” by an unimpeachable source. The documents are not only not part of any court proceeding of any kind, we do not know whether the ASCHR has held any hearing or issued any order or decision on the matter. In fact, this event occurred nearly two years ago and there is no evidence that any enforcement action was ever pursued or that the proceedings are in any way ongoing. Moreover, the complaint of a student at a private religious school concerning her possible eviction from married student housing bears little if any resemblance to the issues presented here.
Even if these concerns could somehow be overcome, taking judicial notice after briefing and argument — even though plainly available before either — violates basic notions of procedural fairness. See, e.g., United States v. Camp, 723 F.2d 741, 744 n.** (9th Cir.1984) (adverse party entitled to opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed). These matters were apparently filed with the ASCHR on February 3, 1997, after the district court entered its decision on January 28, 1997. Thomas & Baker filed their notice of appeal on February 26,1997, yet waited until July 28, 1998, long after briefing had closed and after argument of this appeal, to request judicial notice of the events in the ASCHR action. We should never sanction such dilatory tactics and we should certainly not rely on them to bolster the argument that this matter is somehow ripe for judicial review.
I. Ripeness
We have long followed a straightforward test to determine when a case is ripe for *720review. A case is ripe “when all the essential facts establishing the right to declaratory relief have already occurred.” Wickland Oil Terminals v. Asarco, Inc., 792 F.2d 887, 893 (9th Cir.1986). The ripeness doctrine contains both a constitutional and a prudential component. See Portman v. County of Santa Clara, 996 F.2d 898, 902 (9th Cir.1993).
The constitutional component requires that “there be a ‘substantial controversy ... of sufficient immediacy and reality to warrant the issuance of a declaratory judgment,’” and is closely tied to standing requirements.2 Aydin Corp. v. Union of India, 940 F.2d 527, 528 (9th Cir.1991) (quoting Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 85 L.Ed. 826 (1941)). Under this standard, Thomas & Baker “ ‘must demonstrate a realistic danger of sustaining a direct’ ” and immediate injury. Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979) (citation omitted); see also Bland v. Fessler, 88 F.3d 729, 736 (9th Cir.1996).
Several factors determine whether a party has met this burden. For instance, a plaintiff must establish a “concrete plan” to violate the law. See San Diego County Gun Rights Committee v. Reno, 98 F.3d 1121, 1126-27 (9th Cir.1996). While Thomas & Baker maintain they have and will continue to violate the laws by refusing to rent to unmarried cohabitants, the record discloses not a scrap of supporting evidence. Neither can point to a single prospective tenant they have turned away on account of marital status and no complaint has ever been filed against either of them. Thomas has been a residential landlord since 1986 and yet not one person allegedly refused housing by him has ever seen fit to file a complaint.
Beyond a concrete plan to violate these laws, Thomas & Baker have failed to show a specific threat of prosecution. “ ‘The mere existence of a statute, which may or may not ever be applied to plaintiffs, is not sufficient to create a case or controversy within the meaning of Article III.’ ” Id. at 1126 (quoting Stoianoff v. Montana, 695 F.2d 1214, 1223 (9th Cir.1983)). Thomas & Baker bear the burden of showing a threat by the government to prosecute them; a “general threat of prosecution is not enough.” See San Diego County Gun Rights Committee, 98 F.3d at 1126-27; see also Stoianoff, 695 F.2d at 1223 (“[A] plaintiff must demonstrate a genuine threat that the allegedly unconstitutional law is about to be enforced against him.”).
Here, the Alaska State Commission on Human Rights — the principal enforcement agency — had never even heard of Thomas or Baker before the instant action. As Thomas & Baker both admit, no state or local agency has ever threatened or brought any action against them in the past nor is any action currently pending. While “ ‘one does not have to await the consummation of a threatened injury to obtain preventive relief ... the injury [must be] certainly impending.’ ” Babbitt, 442 U.S. at 298. There is simply no proof of the existence of a credible threat of prosecution here.3
The history of past prosecution is a relevant factor in assessing whether such a “realistic threat” exists. See San Diego County Gun Rights Committee, 98 F.3d at 1128; Adult Video Ass’n. v. Barr, 960 F.2d 781, 785 (9th Cir.1992), rev’d on other grounds, 509 U.S. 917, 113 S.Ct. 3028, 125 L.Ed.2d 716 (1993), opinion adopted in part, 41 F.3d 503 (9th Cir.1994). WTiile not dispositive, the government’s willingness to use a challenged statute is inextricably intertwined with an assessment of whether plaintiffs face a “genuine threat of prosecution.” See San Diego County Gun Rights Committee, 98 F.3d at 1128. Here, the Alaska statute was enacted in 1975 and the Anchorage ordinance *721adopted in 1976. See Foreman v. Anchorage Equal Rights Comm’n., 779 P.2d 1199, 1202 (Alaska 1989). In 1976, the Alaska Supreme Court interpreted the statute as an affirmative mandate. See Hotel) Motel, Restaurant, Construction Camp Employees & Bartenders Union v. Thomas, 551 P.2d 942, 945 (Alaska 1976). In the 22 years since that decision, however, the record reveals a grand total of two actions against parties based on complaints of marital status discrimination and only one of those cases involved a party similarly situated to Thomas & Baker. See Swanner, 874 P.2d at 274; Foreman, 779 P.2d at 1199. The record of enforcement undermines the claim that Thomas & Baker face a “real and immediate” threat of prosecution.4
On this point, the majority’s quest to find Thomas & Baker’s claims justiciable, results in a miseharacterization of case law. In San Francisco County Democratic Central Comm. v. Eu, 826 F.2d 814, 822 (9th Cir.1987), this court found the claims at issue justiciable, in part, because “notwithstanding a record of non-enforcement ... the record did not show that the statutes had been ‘commonly and notoriously’ violated.” Indeed, “plaintiffs’ uncontroverted affidavits show[ed] that they [had] consistently, if reluctantly, obeyed the statute.”5 Thus, in Eu, non-enforcement of the statute was of no import because an enforcement action would only be triggered in response to a violation. Consequently, the record of non-enforcement revealed nothing about whether there was a “realistic danger of sustaining a direct injury as a result of the statute’s operation or enforcement.” Id. at 821.
Here, however, non-enforcement of the anti-discrimination statute is relevant to whether Thomas & Baker face a “credible threat of prosecution.” See Darring v. Kincheloe, 783 F.2d 874, 877 (9th Cir.1986). Unlike the plaintiffs in Eu, Thomas & Baker claim to have violated the anti-discrimination laws for over a decade; yet there has never been so much as a threat of enforcement against them. While the majority attempts to minimize Thomas & Baker’s actions, their continued violation of the laws strongly suggests that these laws are in fact “commonly and notoriously” violated.6 Thus, a lack of enforcement for over twenty years in the face of repeated violations distinguishes Eu and undercuts Thomas & Baker’s claim that their fear of prosecution is more than speculative. See Darring, 783 F.2d at 877.7
To determine whether Thomas & Baker’s claims are ripe, moreover, requires evaluating the two prudential components: “(1) whether the issues are fit for judicial determination, and (2) whether the parties will suffer hardship if [the court] declines to consider these issues.” San Diego County Gun Rights Committee, 98 F.3d at 1132; see also Lee v. Oregon, 107 F.3d 1382, 1391 (9th Cir.1997).
On the second of these factors — whether Thomas & Baker will suffer a hardship if *722jurisdiction were declined — the majority is strangely silent. Our case law is clear, however, that the threat of a criminal penalty must be real and specific. See Freedom to Travel Campaign v. Newcomb, 82 F.3d 1431, 1435 (9th Cir.1996). Where, as here, there is no threat of criminal prosecution — specific or otherwise — we must decline to exercise jurisdiction. See San Diego County Gun Rights Committee, 98 F.3d at 1132-33. This is particularly true where delayed resolution of the issues would not foreclose relief. See American-Arab Anti-Discrimination Comm., 970 F.2d at 511-12, (quoting Duke Power Co. v. Carolina Envt’l. Study Group, 438 U.S. 59, 82, 98 S.Ct. 2620, 57 L.Ed.2d 595 (1978)).
Thus, where there is an adequate opportunity and procedures are available to raise such claims — as would exist in the face of an actual enforcement action — the mere potential for criminal or civil action is not considered a sufficient hardship. See Lee, 107 F.3d at 1391-92 (hardship insufficient where actual — not intended — noncompliance would produce an enforcement action where validity of statute could be challenged); San Diego County Gun Rights Committee, 98 F.3d at 1133 (opportunity to raise constitutional objections if and when criminal prosecution initiated); American-Arab Anti-Discrimination Comm., 970 F.2d at 512 (exercise of jurisdiction prior to enforcement premature).
Not only is it highly questionable whether Thomas or Baker face a “specific threat” of any kind of enforcement action, a violation of the Alaska statute is a misdemeanor. Alaska Stat. § 18.80.270. And the law most likely to be enforced here, Anchorage Municipal Code, tit.5, § 30, provides no specific penalty at all for violations. At most, Thomas & Baker would be subject to a compliance order. To the extent a compliance order could even be described as a penalty, it is of a wholly different magnitude than the sanction at risk in cases where we have declined jurisdiction. See San Diego County Gun Rights Committee, 98 F.3d at 1124 (felony weapons charges); American-Arab Anti-Discrimination Comm., 970 F.2d at 511-12 (deportation).
Finally, Thomas & Baker will have ample opportunity to raise their constitutional challenges in the event that the Alaska statute or Anchorage ordinance is actually enforced against them. See Swanner, 874 P.2d at 274. Thomas & Baker plainly fail to establish sufficient hardship to justify our exercise of jurisdiction.
II. The Hybrid-Rights “Exception”
The majority result has it that the First Amendment bars the application of a neutral, generally applicable law to religiously motivated actions.8 This notion arises out of language in Employment Div., Dept. of Human Resources of Oregon v. Smith, 494 U.S. 872, 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1989). But Smith provides no refuge:
The only decisions in which we have held that the First Amendment bars application of a neutral, generally applicable law to religiously motivated action have involved not the Free Exercise Clause alone, but the Free Exercise Clause in conjunction with other constitutional protections, such as freedom of speech or of the press.
494 U.S. at 881, 110 S.Ct. 1595 (citations omitted). First, there is real doubt whether the hybrid-rights exception even exists. The Supreme Court was less than clear in outlining the nature and consequences of such an exception. See id. at 881-88, 110 S.Ct. 1595. *723While a number of circuits (including our own) have implicitly recognized such an exception, the Supreme Court itself has never explicitly held that it exists. See Swanson v. Guthrie Indep. School Dist. No. I-L, 135 F.3d 694 (10th Cir.1998); Equal Employment Opp. Comm’n v. Catholic Univ. of America, 83 F.3d 455 (D.C.Cir.1996); American Friends Serv. Comm. Corp. v. Thornburgh, 961 F.2d 1405 (9th Cir.1991); Cornerstone Bible Church v. City of Hastings, 948 F.2d 464 (8th Cir.1991).
The Supreme Court’s precise holding in Smith is that “the right of free exercise does not relieve an individual of the obligation to comply with a ‘valid and neutral law of general applicability on the ground that the law proscribes (or prescribes) conduct that his religion prescribes (or proscribes).’” 494 U.S. at 879, 110 S.Ct. 1595. After alluding to the possibility of a hybrid-rights exception, Smith states: “[t]he present case does not present such a hybrid situation.” Id. at 882, 110 S.Ct. 1595. Thus, because Smith itself was not a hybrid-rights case, the paragraph in Smith purporting to carve out a hybrid-rights exception is dicta; simply an attempt to distinguish other free exercise cases from the facts in Smith.
Although the majority is correct that this panel must follow American Friends, it is simply wrong to characterize the Sixth Circuit’s approach as “ignoring” the hybrid-rights exception. The Sixth Circuit did not ignore Smith, but instead found that “the Smith court did not explain how the standard under the Free Exercise Clause would change depending on whether other constitutional rights were implicated.” Kissinger v. Board of Trustees of the Ohio State Univ., College of Veterinary Medicine, 5 F.3d 177, 180 (6th Cir.1993). Then, the court determined that “until the Supreme Court holds that legal standards under the Free Exercise Clause vary depending on whether other constitutional rights are implicated, we will not use a stricter legal standard than that used in Smith to evaluate a generally applicable, exceptionless state regulation under the Free Exercise Clause.” Id. This would appear to be the soundest approach and the one most consistent with principles of judicial restraint. A court need not address the cases Smith did not overrule (the hybrid-rights cases) unless or until a parallel case is presented. Here, each of these' cases9 identified in Smith as possible hybrid-rights matters can be readily distinguished from this case and limited to their facts.10 Given the uncertainty in this area, the Sixth Circuit’s approach is quite prudent.
Were we compelled to reach the merits here, our prior decision in American Friends would make it necessary to define precisely what the Supreme Court meant in Smith when it referred to the notion of a hybrid-rights exception. The D.C. and First Circuits adopt a view that a proper hybrid-rights claim would have to be one that is “independently viable.” Catholic Univ. of America, 83 F.3d at 467; Brown v. Hot, Sexy, and Safer Prod., 68 F.3d 525, 539 (1st Cir.1995). Such an approach necessarily requires that the companion claim be one capable of carrying its own weight. As will be seen from the discussion below, Thomas & Baker simply cannot meet such a requirement.
Nor does the majority opinion help fit Thomas & Baker’s claim within Smith’s hybrid-rights umbrella. The majority’s reliance on Swanson is unavailing. There the Tenth Circuit embraced a “colorable claim” approach. A careful reading of Swanson, however, suggests that the Tenth Circuit has yet to affirmatively embrace a particular reading of Smith. See Swanson, 135 F.3d at 700 (“Whatever the Smith hybrid-rights theory may ultimately mean, we believe that it at least requires a colorable showing of in*724fringement of recognized and specific constitutional rights”).
Nor is there support in the ease law for the majority’s application of strict scrutiny to hybrid-rights cases. As the Sixth Circuit noted, the Supreme Court in Smith did not announce a different test for hybrid-rights cases. See Kissinger, 5 F.3d at 180. Even the cases which the Supreme Court cited as involving “hybrid rights” did not explicitly refer to or invoke strict scrutiny or a compelling government interest test. In Boerne v. Flores, 521 U.S. 507, 117 S.Ct. 2157, 2161, 138 L.Ed.2d 624 (1997), the Court observed that “the only instances where a neutral, generally applicable law had failed to pass constitutional muster ... were cases in which other constitutional protections were at issue.” Thus, the Court in no way embraced the application of strict scrutiny for such cases. Moreover, the majority’s reliance on the line of cases employing the test outlined in Thomas v. Review Board, 450 U.S. 707, 101 S.Ct. 1425, 67 L.Ed.2d 624 (1981) is seriously misplaced. The Supreme Court in Smith specifically stated that “[w]e have never invalidated any governmental action on the basis of the Sherbert test except the denial of unemployment compensation. ... In recent years we have abstained from applying the Sherbert test (outside the unemployment compensation field) at all.” 494 U.S. at 884, 110 S.Ct. 1595; see also Swanson, 135 F.3d at 701.
III. Fifth Amendment Takings Claim
The majority’s opinion that Thomas & Baker present a colorable Fifth Amendment Takings claim suffers from a host of fatal flaws. First, Thomas & Baker do not have standing to assert a Fifth Amendment Takings claim. It is well settled that the right to exclude is ordinarily among a property owner’s “bundle of rights.” See PruneYard Shopping Center v. Robins, 447 U.S. 74, 82, 100 S.Ct. 2035, 64 L.Ed.2d 741 (1980); Kaiser Aetna v. United States, 444 U.S. 164, 179-80, 100 S.Ct. 383, 62 L.Ed.2d 332 (1979). Under this theory, an individual’s property rights are defined by the bundle of rights acquired when title to the property is obtained. See Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 1027-28, 112 S.Ct. 2886, 120 L.Ed.2d 798 (1992); see also M & J Coal Co. v. United States, 30 Fed. Cl. 360, 367 (1994) (“[I]f at the time of sale an existing law or regulation precludes a certain use, that use was never a ‘stick’ in the purchaser’s ‘bundle of rights.’ ”). This court has held that if a property owner does not own property at the time a statute is enacted and the taking occurs, no injury sufficient to make a facial constitutional challenge exists. See Hoeck v. City of Portland, 57 F.3d 781, 788-89 (9th Cir.1995); Carson Harbor Village Ltd. v. City of Carson, 37 F.3d 468, 476 (9th Cir.1994) overruled on other grounds, WMX Tech., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997); see also Lucas, 505 U.S. at 1027-28, 112 S.Ct. 2886 (“[T]he State ... may resist compensation only if ... the nature of the owner’s estate shows that the proscribed use interests were not part of his title to begin with.”).
Here, the statute was passed in 1975 and enacted in 1976. Thomas did not enter the residential landlord business until 1986.11 The law charges Thomas with knowledge of the anti-discrimination restrictions placed on his bundle of property rights at the time he entered the rental market. Therefore, at the time he embarked on this business venture and acquired his residential properties, his bundle of property rights did not include the right to exclude potential tenants on the basis of marital status. Since Thomas never obtained an absolute, unqualified right to exclude others from his property, he cannot now complain that this “stick” was taken. Consequently, he has not suffered injury and as such lacks standing to bring this challenge.
Second, the majority opinion mistakenly relies on Supreme Court cases involving actual, physical takings.12 For example, the *725Supreme Court’s decision in Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 102 S.Ct. 3164, 73 L.Ed.2d 868 (1982), stands for the straightforward proposition that any physical invasion, whether it increases or decreases the economic value of the owner’s property, constitutes a taking that requires compensation. Loretto addresses issues squarely within the area of physical takings, not regulatory taking which is at issue here. More importantly, Loretto explicitly recognizes that its holding would not affect the State’s ability to regulate and adjust the landlord-tenant relationship. See id. at 440, 102 S.Ct. 3164 (“This Court has consistently affirmed that States have broad power to regulate housing conditions in general and the landlord-tenant relationship in particular without paying compensation for all economic injuries that such regulation entails.”) (emphasis added). Moreover, in Phillips v. Washington Legal Found., 524 U.S. 156, -, 118 S.Ct. 1925, 1933, 141 L.Ed.2d 174 (1998), the sole question before the Court was whether the item at issue constituted property. Thus, the Court’s statement that “property is more than economic value” simply went to underscore that point. It was not presented as an alternative method of assessing whether the State has taken the property, the issue presented here.
Finally, the theme consistently attending the regulatory takings cases is that the government action deprived the property owner of investment-backed expectations.13 Indeed, the very heart of the regulatory takings doctrine is that the regulation has gone “too far” by depriving the owner of the “economically beneficial and productive use of land.” Lucas, 505 U.S. at 1015, 112 S.Ct. 2886. Here, the Alaska statute does not adversely impact the economic interests of someone in Thomas’s shoes who entered the residential rental market with full knowledge of the restraints on his right to exclude. Thus, it cannot be said that Thomas has been the victim of a government taking.
IV. First Amendment Free Speech
In assessing the viability of Thomas & Baker’s free speech claim, the majority unnecessarily meanders through the minefields of current commercial speech doctrine, ultimately reaching the remarkable conclusion that “the expression forbidden by the Alaska anti-discrimination laws is, at its essence, religious speech.” (Majority Opinion at 711). This reasoning suffers from two basic problems: (1) it is at odds with all established precedent; and (2) it runs afoul of even the most basic notions of protected religious expression.
The distinction between commercial and noncommercial speech is the subject of significant constitutional debate. One thing is clear, however: under the Supreme Court’s current jurisprudence, commercial speech is afforded a lesser degree of protection from governmental regulation than some other forms of expression. See United Reporting Publishing Corp. v. California Highway Patrol, 146 F.3d 1133, 1136 (9th Cir.1998).
But what constitutes commercial speech? To be sure, no mathematical formula distinguishes commercial from noncommercial speech. Id. at 1137. Nevertheless, the majority’s characterization of commercial speech is just plain wrongheaded. Despite the uncertainty created by City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 113 S.Ct. 1505, 123 L.Ed.2d 99 (1993), the Supreme Court has refused to explicitly reject the doctrine. Moreover, the Court has yet to limit the parameters of commercial speech to “speech that does nothing more than propose a commercial transaction.” Id. at 421, 113 S.Ct. 1505. A close reading of Discovery *726Network inextricably leads to the conclusion that the Court’s discussion on this point is dicta. Id. at 416, 424, 113 S.Ct. 1505.14
The majority’s interpretation of Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 67, 103 S.Ct. 2875, 77 L.Ed.2d 469 (1983), is equally suspect. While Bolger provides something of a framework for discerning commercial from noncommercial speech, it is only a partial roadmap. The Bolger indicators are not dispositive. See id. at 68 n. 14, 103 S.Ct. 2875. Critical to this analysis is a common sense evaluation of the context in which the speech occurs. See Ohralik v. Ohio State Bar Assoc., 436 U.S. 447, 455-56, 98 S.Ct. 1912, 56 L.Ed.2d 444 (1978) (“We have not discarded the ‘common-sense’ distinction between speech proposing a commercial transaction ... and other varieties of speech.”); United Reporting Publishing Corp., 146 F.3d at 1137 (“[W]e must examine the disputed communication in light of its surrounding circumstances.”). The majority’s opinion is devoid of such an examination.
Notwithstanding the seeming inapplicability of the Bolger factors, a common sense analysis strongly suggests that these anti-discrimination laws do not proscribe speech beyond that directly associated with a commercial transaction — the rental of real property. Indeed, canons of statutory construction counsel against the literal, acontextual reading urged by the majority. See Norfolk & Western Rwy. Co. v. American Train Dispatchers’ Ass’n, 499 U.S. 117, 129, 111 S.Ct. 1156, 113 L.Ed.2d 95 (1991) (“[W]hen a general term follows a specific one, the general term should be understood as a reference to subjects akin to the one with specific enumeration.”); King v. St. Vincent’s Hosp., 502 U.S. 215, 221, 112 S.Ct. 570, 116 L.Ed.2d 578 (1991) (“[T]he meaning of statutory language plain or not, depends on context.”); Schreiber v. Burlington Northern, Inc., 472 U.S. 1, 8, 105 S.Ct. 2458, 86 L.Ed.2d 1 (1985) (“[Wjords grouped in a list should be given related meaning.”).
Here, the anti-discrimination laws were specifically designed to eradicate discrimination in housing. See Alaska Stat. § 18.80.240; Anchorage Mun.Code § 5.20.020. To that end, the statutory language is explicitly aimed at communications disclosed during the rental of real property. There is absolutely no indication that the laws were intended or drafted to squelch religious or political expression. The laws in no way sanction or inhibit Thomas or Baker from speaking, writing, or publishing their views on cohabitation or their opinion of the anti-discrimination laws. Instead, just as Thomas & Baker may not use speech to discriminate on the basis of race or gender, Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Relations, 413 U.S. 376, 388, 93 S.Ct. 2553, 37 L.Ed.2d 669 (1973); Ragin v. New York Times Co., 923 F.2d 995 (2d Cir.1991), likewise under the Alaska and Anchorage laws they may not employ speech to discriminate on the basis of marital status. Thus, the most prudent and reasonable interpretation of these laws is that they restrict commercial speech and as such are subject to the four-part standard laid down in Central Hudson Gas and Electnc Corp. v. Public Serv. Comm’n, 447 U.S. 557, 566, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980).
V. Conclusion
The majority chooses the wrong set of facts to lead to an unprecedented and unnecessary result. In doing so, it addresses some of the murkiest areas of constitutional law. Its potential for harm will be seen when a landlord in this circuit refuses, on the basis of religious beliefs as honestly and firmly held as those of Thomas & Baker, to rent or sell housing to divorced individuals, interracial couples, victims of domestic abuse seeking shelter, or single men or women living together simply because they cannot afford to do otherwise, in spite of state and local laws forbidding such discrimination. Surely to say anything that would suggest such a *727proposition, we could wait for a case presenting a real controversy.

. The "event” is the filing of a citizen complaint by a student attending Alaska Pacific University, a private religious school, with the Alaska State Commission for Human Rights. Alaska State Comm’n for Human Rights, Paula M. Haley Exec. Dir., Ex. Rel. Kristiann Rutzler v. Alaska Pacific Univ., ASCHR No. C96010 (filed February 3, 1997).


. See notes 3 & 4 infra and accompanying text.


. In American-Arab Anti-Discrimination Comm. v. Thornburgh, 970 F.2d 501, 507-08 (9th Cir.1992), this court found that the individual appel-lees faced a "real and immediate” threat of future injury from the challenged immigration law provisions. While the plaintiffs were not currently facing charges, they had once been charged with violating the provision. Id. at 508. The court noted that even if they had not been charged in the past, standing was proper because of evidence that the government was actively prosecuting under the provisions. Id. As discussed in the next paragraph, the history of past and present prosecutions in this case is lacking.


. In Bland, 88 F.3d at 729, this court found the plaintiff had standing even though the statute had yet to be enforced against anyone. Unlike the statute in Bland which was only six years old, the statute here was enacted over twenty-two years ago. Moreover, in Bland, the plaintiff's own actions supported his contention that the controversy was "immediate and real” so as to confer standing. Whereas the plaintiff in Bland complied with the law and immediately filed suit, Thomas and Baker sought judicial intervention after purporting to have violated the law for years. Thus, Thomas and Baker's own actions undermine the contention that they face a "realistic danger" of prosecution. Id. at 736. Therefore, it would seem imprudent and premature for this court to adjudicate what can be considered an “abstract disagreement.” See Portman, 995 F.2d at 902.


. Virtually all those affected by the statute were plaintiffs in Eu. Thus, it was quite possible that the statute in question had never been violated.


. Assuming that Thomas & Baker have flagrantly violated the anti-discrimination laws for over a decade, it is also quite possible that other landlords have done the same and yet there has only been two enforcement actions in 22 years.


. The majority also relies on Adult Video Assoc. v. Barr, 960 F.2d 781 (9th Cir.1992), rev'd on other grounds, 509 U.S. 917, 113 S.Ct. 3028, 125 L.Ed.2d 716 (1993), opinion adopted in part, 41 F.3d 503 (9th Cir.1994), to conclude that non-enforcement of the anti-discrimination laws is not a barrier to justiciability. However, in Adult Video Assoc., the government actively enforced the RICO obscenity provision against similarly situated individuals and could enforce the pretrial seizure provision at any time in any case.


. The notion that individual religious belief becomes the paramount law is precisely what the Supreme Court rejected in Employment Div., Dept. of Human Resources of Oregon v. Smith, 494 U.S. 872, 888, 890, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1989) (citations omitted):
[I]f "compelling interest” really means what it says, many laws would not meet the test. Any society adopting such a system would be courting anarchy, but that danger increases in direct proportion to the society’s diversity of religious beliefs, and its determination to coerce or suppress none of them. Precisely because we are a cosmopolitan nation made up of people of almost every conceivable religious preference, and precisely because we value and protect religious divergence, we cannot afford the luxury of deeming presumptively invalid, as applied to the religious objector, every regulation of conduct that does not protect an interest of the highest order. The rule respondents favor would open the prospect of constitutionally required religious exemptions from civic obligations of almost every conceivable kind ... [leaving] a system in which each conscience is a law unto itself.


. These cases are Wisconsin v. Yoder, 406 U.S. 205, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972); Follett v. McCormick, 321 U.S. 573, 64 S.Ct. 717, 88 L.Ed. 938 (1944); Murdock v. Pennsylvania, 319 U.S. 105, 63 S.Ct. 870, 87 L.Ed. 1292 (1943); Cantwell v. Connecticut, 310 U.S. 296, 60 S.Ct. 900, 84 L.Ed. 1213 (1940); Pierce v. Society of Sisters, 268 U.S. 510, 45 S.Ct. 571, 69 L.Ed. 1070 (1925).


. Follett, Murdock, and Cantwell can be explained on free speech grounds alone, while Yoder and Pierce can be interpreted as decided on substantive due process grounds.


. The record does tell us when Baker entered the residential landlord business. Without this fact, this court cannot assess Baker's standing. This is yet another reason why this case is not ripe for review.


. While the majority opinion outlines the three factors that govern a regulatory takings analysis, they do not rigorously apply it to the facts of this case. Instead, the majority opinion finds that Thomas and Baker have presented a colorable *725Fifth Amendment claim by relying entirely on a single sentence from the Supreme Court’s dicta in Phillips v. Washington Legal Found., 524 U.S. 156, -, 118 S.Ct. 1925, 1933, 141 L.Ed.2d 174 (1998).


. In Andrus v. Allard, 444 U.S. 51, 100 S.Ct. 318, 62 L.Ed.2d 210 (1979), the Supreme Court held that a regulation banning the sale of protected bird parts did not constitute a taking. In reaching its decision, the Court noted that a reduction in the economic value of property was not the sole measure of a regulatory takings claim. Id. at 66, 100 S.Ct. 318. However, the Court stated that even when a regulation denies an owner one of the "sticks” traditionally found in his bundle of property rights, such as the right to sell, a takings claim does not necessarily lie. Id. at 66-67, 100 S.Ct. 318.


. In Discovery Network, the parties conceded that the speech at issue was commercial. See id. at 416, 113 S.Ct. 1505 ("[R]espondents do not challenge their characterization as commercial speech.”). See also id. at 424, 113 S.Ct. 1505 (”[F]or the purposes of deciding this case, we assume that all of the speech barred ... is what we have labeled 'core' commercial speech.”).